DETAILED ACTION
1.	This Final Office Action is in response to the Response filed January 28, 2021. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9-10 and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Morris reference (US Patent No. 2014/0079540) in view of the Geisen reference (WIPO Publication No. 2017/157620 A1).
6.	Regarding claim 9, the Morris reference discloses:
a method for manufacturing a blade or vane assembly (FIG. 7) having a hollow airfoil (600) for a gas turbine [Paragraph 0048], the method comprising:
configuring profile sections of the airfoil on the basis of a stress discipline [Paragraph 0036] of the airfoil [Paragraph 0036]; and
manufacturing the airfoil on the basis of the configured profile sections using an additive manufacturing process [Paragraph 0037].
The Morris reference discloses the invention as essentially claimed.  However, the Morris reference fails to disclose the stress discipline as a predetermined desired torsion.
stress discipline is a predetermined desired torsion (Claim 4).  Such configurations/structures would allow application of the additively manufactured process to a gas turbine (Description, Paragraph Two).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Morris reference, such that the method further includes a predetermined desired torsion, as clearly suggested and taught by the Geisen reference, in order to allow application of the additively manufactured process to a gas turbine (Description, Paragraph Two).  
7.	Regarding claim 10, the Morris reference fails to disclose:
wherein the blade or vane assembly has a further hollow airfoil, further profile sections of the further airfoil being configured on the basis of a further predetermined desired torsion of the further airfoil, and the additive manufacturing process being used to jointly manufacture the airfoil and the further airfoil on the basis of the configured profile sections and the further profile sections.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use wherein the blade or vane assembly has a further hollow airfoil, further profile sections of the further airfoil being configured on the basis of a further predetermined desired torsion of the further airfoil, and the additive manufacturing process being used to jointly manufacture the airfoil and the further airfoil on the basis of the configured profile sections and the further profile sections, since it has been held that mere duplications of 
the essential working parts of a device involves only routine skill in the art.  MPEP 2144.04 (VI-B).  
8.	Regarding claim 12, the Morris reference further discloses:
stress discipline.
The Geisen reference teaches it is conventional in the art of properties of parts to be additively manufactured to provide as taught in (Claim 4) wherein the stress discipline is a predetermined desired torsion (Claim 4).  Such configurations/structures would allow application of the additively manufactured process to a gas turbine (Description, Paragraph Two).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Morris reference, such that the method further includes a predetermined desired torsion, as clearly suggested and taught by the Geisen reference, in order to allow application of the additively manufactured process to a gas turbine (Description, Paragraph Two).  
9.	Regarding claim 13, the Morris reference further discloses:
wherein at least two radially spaced apart profile sections of the airfoil (stator assembly 110 would have at least two radially spaced apart profile sections of the airfoil (600)) are configured and manufactured (additive manufacturing).
 The Morris reference fails to disclose manufacturing on the basis of the predetermined desired torsion with different second moments of area or torsional stiffness or section moduli.  Instead, the Morris reference discloses manufacturing on the basis of stress discipline.  At the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use any of these aspects because the Applicant has not disclosed that predetermined desired torsion with different second moments of area or torsional stiffness or section moduli provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the Morris reference’s stress discipline and the Applicant’s invention to perform equally well with 
10.	Regarding claim 14, the Morris reference further discloses:
wherein at least two radially spaced apart profile sections of the airfoil (stator assembly 110 would have at least two radially spaced apart profile sections of the airfoil (600)) are configured and manufactured (additive manufacturing) on the basis of the stress discipline.
The Geisen reference teaches it is conventional in the art of properties of parts to be additively manufactured to provide as taught in (Claim 4) wherein the stress discipline is a predetermined desired torsion (Claim 4).  Such configurations/structures would allow application of the additively manufactured process to a gas turbine (Description, Paragraph Two).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Morris reference, such that the method further includes a predetermined desired torsion, as clearly suggested and taught by the Geisen reference, in order to allow application of the additively manufactured process to a gas turbine (Description, Paragraph Two).  
11.	Regarding claim 15, the Morris reference further discloses:
wherein the internal structures are macroscopic bracings (FIG. 6).
12.	Regarding claim 16, the Morris reference further discloses:
wherein at least two radially spaced apart profile sections of the airfoil (stator assembly 110 would have at least two radially spaced apart profile sections of the airfoil (600)) are configured and manufactured (additive) on the basis of the stress disciplines with different outer 
wall thicknesses or internal structures of varying number, wall thickness, or shape [Paragraph 0036—airfoil shapes that preclude insertable impingement tubes for cooling the airfoil].
stress discipline is a predetermined desired torsion (Claim 4).  Such configurations/structures would allow application of the additively manufactured process to a gas turbine (Description, Paragraph Two).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Morris reference, such that the method further includes a predetermined desired torsion, as clearly suggested and taught by the Geisen reference, in order to allow application of the additively manufactured process to a gas turbine (Description, Paragraph Two).  
13.	Regarding claim 17, the Morris reference further discloses:
wherein the internal structures are macroscopic bracings (FIG. 6).
14.	Regarding claim 18, the Morris reference further discloses:
wherein a variation from a first profile section of the profile sections to a second profile section of the profile sections differing from the first profile section is continuous [Paragraph 0035—a number (covering first to second) of successive (continuous) two-dimensional (“2D”) 
cross-sectional slices (profile sections) differing (inherent—they are at least spatially located differently)].
15.	Regarding claim 19, the Morris reference further discloses:
wherein the first and second profile sections are adjacent [Paragraph 0035—successive two dimensional (“2D”) cross-sectional slices].
16.	Regarding claim 20, the Morris reference further discloses:
a blade or vane assembly for a gas turbine (FIG. 7) manufactured in accordance with the method as recited in claim 9 (obvious).
17.	Regarding claim 21, the Morris reference further discloses:					a gas turbine comprising at least one compressor stage or turbine stage having at least 
The examiner takes Official Notice that it is well known in the art of gas turbine engines to use a compressor stage or a turbine stage for the purpose of creating thrust.  
18.	Regarding claim 22, the reference further discloses:
an aircraft engine gas turbine [Paragraph 0002] comprising the gas turbine as recited in claim 21 (obvious).
19.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Morris reference in view of the Geisen reference and further in view of the Yaeger reference (US Patent No. 5,667,361).  
20.	Regarding claim 11, the Morris reference fails to disclose:
wherein the profile sections of the airfoil and the further profile sections of the further airfoil are differently configured, at least in sections, in order to detune the airfoil and the further airfoil relative to each other.
The Yaeger reference teaches it is conventional in the art of arrays for gas turbine engines to provide as taught in the [Abstract] wherein the profile sections of the airfoil and the further profile sections of the further airfoil are differently configured, at least in sections, in order to detune the airfoil and the further airfoil relative to each other [Abstract].  Such configurations/structures would allow the prevention of airfoil flutter [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Morris reference, such that the method further includes wherein the profile sections of the airfoil and the further profile sections of the further airfoil are differently configured, at least in sections, in order to detune the airfoil 
and the further airfoil relative to each other, as clearly suggested and taught by the Yaeger reference, in order to allow the prevention of airfoil flutter [Abstract].  
Response to Arguments
21.	Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive.  The Applicant argues that a single reference to stress discipline in the Morris reference is insufficient.  Furthermore, the Applicant asserts that Geisen reference is inapplicable since build direction is a focus of the reference.
Initially, simply because a prior art reference references something only one time that doesn’t make that reference valid.  The Morris reference clearly states that stress disciplines are taken into consideration.  That is enough disclosure.  As far as the Geisen reference is concerned, the Applicant is narrowing the applicability of that reference too much.  All that was needed was to show that torsion, which is a property of stress discipline, is a property of the additive components produced.  And the Geisen reference shows in claim 4 that “defining a property of the additive component to be produced,” “wherein the property is a . . . torsion.”  The prior art thereby teaches all of the features of independent claim 9 and therefore all pending claims are finally rejected.  
Conclusion
22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747